Title: James Madison to Chapman Johnson, 24 March 1828
From: Madison, James
To: Johnson, Chapman


	    
	      Dear Sir
	      
		Montpellier
		  Mar. 24. 1828
	      
	    
	    
Previous to the receipt of yours of the 8th. inst: I had recd. a letter from Mr. Lawrence our Chargè d’Affaires in London, from which it appeared that the enquiries instituted by Mr. Gallatin for a Professor of Nat: Philos:, were continued by him, but without such an assurance of success as I conceived ought to arrest the pursuit of a satisfactory appointment here; against which it was understood, we were not to be committed by anything done there.  By the mail of last evening I recd. from Mr. Lawrence the two letters & the one from Mr Key now inclosed with sundry papers refered to in them.  From these it appears that a Mr. Ritchie is within our reach, who possesses a personal character & scientific qualifications, that would properly fill the Chair vacated by Mr. Bonnycastle, & make him a valuable acquisition to the University.
He is recommended you will see from the highest sources & in the strongest language.  And if nothing has passed with Mr. Renwick, as it seems nothing has with Doctr. Jones, inconsistent with the appointment of Mr. Ritchie, I think it wd. be well to embrace the opportunity of making sure of him.  He might be expected to be with us by the month of Sepr. & it is inferred that Mr. Renwick could not be in place sooner.  I am induced to put this communication in your hands, as affording the best chance of soon obtaining a competent decision of the Visitors on the subject.  Should you concur in my view of it, & any two more do the same, without any ground to presume a dissent in others, I shd. be disposed with such a sanction to authorize Mr. Lawrence to engage Mr. Ritchie at once, & to hasten his coming as much as possible.  As Genl. Cocke occasionally visits Richd. & Mr. Cabell often passes through it, I trust more particularly to your being able to ascertain their sentiments.
In the event of a choice of Mr R. shall it be agreed, if made a sine qua non, that the terms be the same as were allowed to the other Professors engaged in Europe, particularly a Salary of $1500.  I hope from what is said in Mr Keys letter that not more than $1000 will be looked for.
I am truly sorry to give you the trouble I am imposing, but beside the delay of a circular correspondence with our scattered Colleagues, the alternative of risking the original papers, or multiplying copies or abstracts even, of them, voluminous as they are, will I hope be the apology for me.
I ought to mention, that I recd. some days ago from Mr. Hassler, a renewed offer of himself for the Chair of Nat: Phil: I have no doubt of his entire fitness as far as integrity & science are in question, the latter of which is thought to be evinced by several of his printed works; on the other points, you will probably recollect what formed objections to him: Being now in Richd. & to remain there for sometime, he will scarcely fail to become personally known to you.  Mr. Dodd spoken of in the communications from Mr. L may be regarded as a very respectable & promising Candidate for a Scientific career, but not intitled to our particular consideration at present.  With great & sincere esteem

	    
	      James Madison
	    
	  Since the above was written I noticed that Mr R. is addressed by Sr. H. Davy by the title of Revd but as it is the only instance among so many letters & artifacts, I conclude it to be an error; unless indeed that character be implied by his title of Rector, of which there is no indication nor is it at all probable that such a circumstance wd. have escaped the mention of Mr. L. and particularly of Mr. Key, who wd. be aware of the objection likely to be made to the precedent of any Ecclesiastic: Shd. it be found that Mr. R. be otherwise quite acceptable to us, it will I presume be proper to apprize Mr. L: of the objection as an insuperable one: or a question will remain, whether it wd. be removed by a distinct understanding that in the event of his appt. he is to be considered as de facto, without any ecclesiastical character, or functions in the University?